As filed with the Securities and Exchange Commission on November 25, 1933 Act Registration No. 033-01182 1940ActFile No. 811-04447 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF S Pre-Effective Amendment No.£ Post-Effective Amendment No.25S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940S Amendment No. 26S (Check appropriate box or boxes.) BRANDYWINE FUND, INC. (Exact Name of Registrant as Specified in Charter) 3711 Kennett Pike Greenville, Delaware 19807 (Address of Principal Executive Offices) (Zip Code) (302) 656-3017 (Registrant’s Telephone Number, including Area Code) Copy to: Richard L. Teigen William F. D’Alonzo Foley & Lardner LLP 3711 Kennett Pike 777 East Wisconsin Avenue Greenville, Delaware19807 Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a) (1) Ton
